          Case 1:19-cv-01790-NONE-SKO Document 27 Filed 08/27/20 Page 1 of 2


 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   JUNE M. DOMINO, Ph.D.,                              Case No. 1:19-cv-01790-NONE-SKO
 7                      Plaintiff,                       ORDER TO SHOW CAUSE WHY THE
                                                         ACTION SHOULD NOT BE DISMISSED
 8           v.                                          FOR PLAINTIFF’S FAILURE TO
                                                         COMPLY WITH THE COURT'S
 9   CALIFORNIA CORRECTIONAL HEALTH                      ORDER AND FOR FAILURE TO
     CARE SERVICES, et al.,                              STATE A CLAIM
10
                        Defendants                       (Doc. 11)
11
                                                         TWENTY-ONE (21) DAY DEADLINE
12

13

14          Plaintiff June M. Domino, Ph.D., proceeding pro se and in forma pauperis, filed a complaint

15 on December 23, 2019, against California Correctional Healthcare Services and “AFSCME Local

16 2620.” (Docs. 1–3.) In her original complaint, Plaintiff purported to allege claims for employment

17 discrimination under unspecified “Federal Statutes” and “Federal Treaties.” (Id.) She demanded

18 “$44 Million” in damages. (Doc. 1-1.) Plaintiff also filed an application to proceed in forma

19 pauperis, which was granted on December 27, 2019.

20          On March 3, 2020, the Complaint was screened, and the undersigned found that it failed to

21 state a cognizable federal claim. (Doc. 8.) Plaintiff was provided with the applicable legal standards

22 to determine if she would like to pursue her case and was granted twenty-one (21) days leave to file

23 an amended complaint curing the pleading deficiencies identified in the order. (Id.)

24          Plaintiff filed her First Amended Complaint against Defendants California Correctional

25 Healthcare Services, AFSCME Local 2620, and “Does 1–50” on March 24, 2020. (Doc. 10.) On
   May 8, 2020, the undersigned issued a second screening order finding that Plaintiff again failed to
26
   state any cognizable claims and granting her “one final opportunity” to file an amended complaint
27
   curing the identified pleading deficiencies within thirty days. (Doc. 11 (emphasis in original).)
28
          Case 1:19-cv-01790-NONE-SKO Document 27 Filed 08/27/20 Page 2 of 2


 1 Plaintiff was granted two extensions of time, until August 10, 2020, in which to file an amended

 2 complaint. (See Docs. 15, 24.) Plaintiff failed to file an amended complaint or otherwise respond

 3 to the Court’s screening order by the August 10, 2020 deadline.

 4            The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of

 5 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

 6 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District

 7 courts have inherent power to control their dockets,” and in exercising that power, a court may

 8 impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los Angeles,

 9 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

10 failure to prosecute an action or failure to obey a court order, or failure to comply with local rules.

11 See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

12 with an order requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130

13 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d
   1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).
14
            Accordingly, Plaintiff is ORDERED to show cause, within twenty-one (21) days of the
15
   date of service of this order, why a recommendation should not issue for this action to be
16
   dismissed for Plaintiff’s failure comply with the Court’s May 8, 2020 second screening order,
17
   by not filing an amended complaint within the specified period of time and for failure to state
18
   a cognizable claim. Alternatively, within that same time period, Plaintiff may file an amended
19
   complaint or a notice of voluntary dismissal. The Court further CAUTIONS Plaintiff that, if she
20
   fails to take action within twenty-one (21) days of the date of service of this order, the Court will
21
   recommend to the presiding district court judge that this action be dismissed, in its entirety.
22
            The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at her address listed
23
   on the docket for this matter.
24

25 IT IS SO ORDERED.

26
27
     Dated:     August 26, 2020                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
28

                                                       2
